Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 13-17 are pending.
	Claim 10 is canceled.
	Claims 1, 16, and 17 are currently amended.
	Claims 1 and 13-17 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 103
The rejection of claims 1, 13, and 15-17 under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018) in view of Nakano et al (US PG PUB 2007/0190599, publication date: 08/16/2007, in IDS from 09/12/2018) and Maecker etal. (US PG PUB 2014/0341902, publication date: 11/20/2014) is withdrawn in view of the claim amendments, dated 07/22/2022.

Response to Arguments
In Applicant Arguments, dated 07/22/2022, Applicant asserts that “the amendment to claims 1, 16 and 17 to recite that the anti-GPC3 antibody comprises the 6 CDRs of the GC33 antibody renders moot the rejection. Claim 14, which recites that the anti-GPC3 antibody comprises the heavy chain and light chain variable regions of GC33, i.e., SEQ ID NO: 50 and 52, respectively, was recognized as not obvious over the cited art by virtue of the fact that claim 14 was not included in the rejection. The Office Action also acknowledged that the experimental results disclosed in the Specification demonstrate a synergistic effect between GC33 anti-GPC3 and anti-PD-L1 antibody treatments. Office Action, reciting page 6. Applicants respectfully submit that the reasons for finding claim 14 non-obvious in view of the cited art warrants a finding that instant claims 1, 10, 13 and 15-17 are also not obvious over the same art.”
These arguments have been fully considered but are not deemed persuasive. It is noted that claim 14 was not included in the rejection of the claims under 35 U.S.C. 103 in the Non-Final Rejection, dated 01/25/2022; however claim 14 was not examined in said Non-Final Rejection, because claim 14 was withdrawn from consideration. Prior to the claim amendments, dated 07/22/2022, the CDRs recited in claim 1 were not comprised within the heavy and light chain variable regions recited in claim 14. It is further noted that the experimental results disclosed in the Specification demonstrate a synergistic effect between GC33 anti-GPC3 and anti-PD-L1 antibody treatments, wherein said anti-PD-L1 antibody is 10F.9G2; however the claims are drawn to a method of treating cancer comprising administering GC33 and atezolizumab. Absent evidence to the contrary, it appears that atezolizumab and 10F.9G2 are distinct anti-PD-L1 antibodies, and as such Applicant’s evidence of a synergistic effect is not commensurate in scope with the claims. Furthermore Applicant has provided no evidence of a synergistic effect between GC33 and atezolizumab.

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018) in view of Nakano et al. (US PG PUB 2007/0190599, publication date: 08/16/2007, in IDS from 09/12/2018) and Kowanetz et al. (US PG PUB 2016/0009805, effective filing date: 05/29/2015).
Papadopoulos et al. teach “antibodies and antigen-binding fragments thereof that bind PD-L1. The antibodies of the present invention are useful, inter alia, for targeting cells expressing PD-L1 such as cancer cells or virally-infected cells, and for modulating PD-L1 activity. In certain embodiments, the antibodies of the invention are useful for inhibiting or neutralizing PD-L1 activity and for stimulating T cell activation, e.g., under circumstances where T cell-mediated killing is beneficial or desirable. The anti-PD-L1 antibodies of the invention, or antigen-binding portions thereof, may be included as part of a multi-specific antigen-binding molecule, for example, to modulate the immune response and/or to target the antibodies to a specific cell type, such as a tumor cell, or a virally infected cell. The antibodies are useful in treating a disease or disorder such as cancer and viral infection.” See [006]. At [086], Papadopoulos et al. teach that “[t]he antibodies and antigen-binding fragments of the present invention specifically bind to PD-L1 and modulate the interaction of PD-L1 with PD-1 or with B7-1. The anti-PD-L1 antibodies may bind to PD-L1 with high affinity or with low affinity. In certain embodiments, the antibodies of the present invention are blocking antibodies wherein the antibodies bind to PD-L1 and block the interaction of PD-L1 with PD-1 or with B7-1. In some embodiments, the blocking antibodies of the invention block the binding of PD-L1 to PD-1 or to B7-1 and/or stimulate or enhance T-cell activation. In some embodiments, the blocking antibodies are useful for stimulating or enhancing the immune response and/or for treating a subject suffering from cancer, or a chronic viral infection. The antibodies when administered to a subject in need thereof may reduce the chronic infection by a virus such as HIV, LCMV or HBV in the subject. They may be used to inhibit the growth of tumor cells in a subject. They may be used alone or as adjunct therapy with other therapeutic moieties or modalities known in the art for treating cancer, or viral infection.” At [0140], Papadopoulos et al. teach that “[i]n another aspect, the invention provides multi-specific antigen-binding molecules or antigen-binding fragments thereof comprising a first antigen-binding specificity that binds to PD-L1 and a second antigen-binding specificity that binds specifically to a target antigen on a tumor cell. In various embodiments, the tumor-specific antigen is one of CA9, CA125, melanoma-associated antigen (MAGE), carcinoembryonic antigen (CEA), vimentin, tumor-M2-PK, prostate-specific antigen (PSA), MART-1 , or CA19-9. Non-limiting examples of other specific tumor-associated antigens include, e.g., AFP, ALK, BAGE proteins, β-catenin, brc-abl, BRCA1 , BORIS, carbonic anhydrase IX, caspase-8, CCR5, CD19, CD20, CD30, CD40, CDK4, CTLA4, cyclin-B1 , CYP1 B1 , EGFR, EGFRvlll, ErbB2/Her2, ErbB3, ErbB4, ETV6-AML, EpCAM, EphA2, Fra-1 , FOLR1 , GAGE proteins (e.g., GAGE-1 , -2), GD2, GD3, GloboH, glypican-3 [GPC3]…” Therefore Papadopoulos et al. teach a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody to the individual, wherein the individual is also being administered a PD-1 axis antagonist, such as a PD-L1 binding antagonist (anti-PD-L1 antibody).
Papadopoulos et al. teach that “[t]he antibodies of the present invention are useful for the treatment, prevention, and/or amelioration of disease or disorder or condition such as cancer, autoimmune disease or a viral infection and/or for ameliorating at least one symptom associated with such disease, disorder or condition. In some embodiments of the invention, the antibodies described herein are useful for treating subjects suffering from primary or recurrent cancer, including for example, renal cell carcinoma, prostate cancer, ovarian cancer, kidney cancer, colorectal cancer, gastric cancer, breast cancer, head and neck cancer, non-small-cell lung cancer, brain cancer, multiple myeloma, and melanoma.” See [0157].
Therefore Papadopoulos et al. teach a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody to the individual, wherein the individual is also being administered an anti-PD-L1 antibody; however Papadopoulos et al. do not teach or suggest a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody, such as a humanized anti-GPC3 antibody, to the individual, wherein the individual is also being administered an anti-PD-L1 antibody, wherein said anti-GPC3 antibody comprises a) the heavy chain CDRs 1-3 of SEQ ID NO(s): 42-44 and b) the light chain CDRs 1-3 of SEQ ID NO(s): 45-47, and wherein said anti-PD-L1 antibody is atezolizumab. These deficiencies are remedied by Nakano et al. and Kowanetz et al. et al.
Nakano teach “[a]n antibody capable of binding to a specific region of glypican 3, as well as a humanized antibody created based on that antibody are disclosed. The anti-GPC3 antibody of the invention has a higher ADCC activity and CDC activity compared with those of a conventional antibody. The antibody of the present invention is useful as a cell growth inhibitor, an anticancer agent and an agent for diagnosis of cancers.” See Abstract. At [0326], Nakano et al. teach an anti-GPC3 antibody comprising a heavy chain variable region having the amino acid sequence set forth in SEQ ID NO: 90 and a light chain variable region having the amino acid sequence set forth in SEQ ID NO: 205. SEQ ID NO: 90 of Nakano et al. shares 100% sequence homology with the instant SEQ ID NO: 50, which comprises the instant heavy chain CDRs 1-3 of SEQ ID NO(s): 42-44, and SEQ ID NO: 205 of Nakano et al. shares 100% sequence homology with the instant SEQ ID NO: 52, which comprises the instant light chain CDRs 1-3 of SEQ ID NO(s): 45-47. At [0140], Nakano e al. teach that “[p]referably, the antibody of the invention is a humanized antibody.”
Kowanetz et al. et al. teach that “a ‘PD-L1 binding antagonist’ is a molecule that decreases, blocks, inhibits, abrogates or interferes with signal transduction resulting from the interaction of PD-L1 with either one or more of its binding partners, such as PD-1 and/or B7-1. In some embodiments, a PD-L1 binding antagonist is a molecule that inhibits the binding of PD-L1 to its binding partners. In a specific aspect, the PD-L1 binding antagonist inhibits binding of PD-L1 to PD-1 and/or B7-1. In some embodiments, PD-L1 binding antagonists include anti-PD-L1 antibodies and antigen-binding fragments thereof… In still another specific aspect, an anti-PD-L1 antibody is MPDL3280A (atezolizumab).” See [0163].
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Papadopoulos et al. with the teachings of Nakano et al. and Kowanetz et al. et al. to develop a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody, such as a humanized anti-GPC3 antibody, to the individual, wherein the individual is also being administered an anti-PD-L1 antibody, wherein said anti-GPC3 antibody comprises a) the heavy chain CDRs 1-3 of SEQ ID NO(s): 42-44 and b) the light chain CDRs 1-3 of SEQ ID NO(s): 45-47, and wherein said anti-PD-L1 antibody is atezolizumab. One of ordinary skill in the art would have been motivated to do so, because Papadopoulos et al. teach a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody to the individual, wherein the individual is also being administered an anti-PD-L1 antibody. Furthermore Nakano et al. suggest that an anti-GPC3 antibody that comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 42-44 and the light chain CDRs 1-3 of SEQ ID NO(s): 45-47 may be useful in the treatment of GPC3-expressing cancers. Therefore one of ordinary skill in the art would have been motivated to modify the invention of Papadopoulos et al. to comprise the anti-GPC3 antibody of Nakano et al., because the resultant invention would be useful in the treatment of GPC3-expressing cancers. Additionally Kowanetz et al. suggest that the anti-PD-L1 antibody atezolizumab is a PD-L1 binding antagonist that interferes with the binding of PD-L1 with its binding partners. Therefore one of ordinary skill in the art would have been motivated to modify the invention of Papadopoulos et al. and Nakano et al. to comprise the anti-PD-L1 antibody of Kowanetz et al., because the resultant invention would be useful in the treatment of GPC3-expressing cancers.
It is noted that claims 1, 16, and 17 recites a specific dose of the claimed anti-GPC3 antibody (at least about 5 mg/kg of body weight). Applicant’s attention is drawn to MPEP 2144.05(II)(A), Routine Optimization - Optimization Within Prior Art Conditions or Through Routine Experimentation, which states that:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Although this passage does not specifically point to drug dosages, this passage points to numerous variables that affect the function of inventions, such as concentration of reagents and temperature ranges. Furthermore this passage indicates that the optimization of such variables is often obvious activity for one of ordinary skill in the art. It is submitted that the claimed drug dosage is akin to the variables discussed in the cited MPEP passage, because said drug dosage is an optimizable variable that would affect at least the toxicity and/or efficacy, i.e., function, of the claimed invention. Given the “normal desire of scientists or artisans to improve upon what is already generally known,” it would have been prima facie obvious to one of ordinary skill in the art to optimize the claimed drug dosage, because such optimization would produce a more effective invention.	
	Also as set forth in MPEP 2144.05(II)(B), There is a Motivation to Optimize Result-Effective Variables: 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claims are drawn to a specific drug dosage of the claimed anti-GPC3 antibody (at least about 5 mg/kg of body weight), and this variable achieves a recognized result, such as drug toxicity and/or therapeutic benefit. Accordingly the recited drug dosage is a result-effective variable that achieve a recognized result, such as drug toxicity and/or therapeutic benefit for a cancer patient, and it is submitted that since one of ordinary skill in the art would have thus been motivated to determine the optimum or workable range of said variable, the drug dosage recited was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention. 
	With respect to claim 13, as indicated above, Nakano e al. teach that “[p]referably, the antibody of the invention is a humanized antibody.”
With respect to claim 15, as indicated above, Papadopoulos et al. teach that “[t]he antibodies of the present invention are useful for the treatment, prevention, and/or amelioration of disease or disorder or condition such as cancer, autoimmune disease or a viral infection and/or for ameliorating at least one symptom associated with such disease, disorder or condition. In some embodiments of the invention, the antibodies described herein are useful for treating subjects suffering from primary or recurrent cancer, including for example, renal cell carcinoma, prostate cancer, ovarian cancer, kidney cancer, colorectal cancer, gastric cancer, breast cancer, head and neck cancer, non-small-cell lung cancer, brain cancer, multiple myeloma, and melanoma.” See [0157].
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references cited.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642